Proceeding pursuant to article 78 of the Civil Practice Act, transferred to this court pursuant to section 1296 of the Civil Practice Act, to review a determination of respondent suspending for a period of 60 days the operator’s license of the petitioner for violation of paragraph (e) of subdivision 3 of section 71 of the Vehicle and Traffic Law. Determination annulled, without costs. The factual basis for the determination under review was that the petitioner, driving a truck southerly on a street and approaching the intersection of that street and the highway known as Route 85 in Suffolk County, passed a traffic stop sign, which applied to vehicular traffic proceeding as the petitioner was, into the said intersection, and collided with an automobile which was then being driven easterly on the most southerly of the eastbound traffic lanes on the said highway. Route 85 is about 80 feet wide at the place in question and is divided in the middle by an island, so that petitioner’s truck traversed that distance after passing the stop sign before the collision occurred. Under the circumstances here described, we find no substantial evidence to support the finding that the petitioner was guilty of gross negligence. Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.